DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 14, the phrase “a wheel within the housing, wherein the wheel is configured to spin about an axis, resulting in cycling through a display of a group of split flaps as the wheel spins, the display of the group of split flaps repeating with each revolution of the wheel” is indefinite. It is unclear if the split flats are positively claimed in combination with the device. The claim does not recite structure to support the functional language. It is unclear how spinning the wheel cycle through the split flaps. It is unclear if and/or how the split flaps are attached/associated with the wheel.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheu, US Patent 7609589.
Regarding claim 14, Sheu teaches a perpetual calendar clock comprising: a housing 1 with an opening 11-13; a wheel 21-23 within the housing 1, wherein the wheel 21-23 is configured to spin about an axis, resulting in cycling through a display of a group of split flaps 211, 221 and 231 as the wheel 21-23 spins, the display of the group of split flaps 211, 221 and 231 repeating with each revolution of the wheel; and a motor 31 disposed within the wheel that operates to spin the wheel by a fixed amount of angular motion of different fixed amounts of angular rotation, the fixed amount of angular motion corresponding to a user specified split flap of the group of split flaps, the different fixed amounts of angular rotation corresponding to different defined representations of the group of split flaps, and the motor comprising a group of cylinders affixed to an inner surface of the wheel (figures 1, 2 and 5).

    PNG
    media_image1.png
    327
    468
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    591
    456
    media_image2.png
    Greyscale

Regarding claim 16, Sheu teaches the group of split flaps 211, 221 and 231 is hingeably disposed on an outer surface of the wheel 21-23.
Regarding claim 19, Sheu teaches each split flap of the group of split flaps 211, 221 and 231 comprises at least one characteristic from a group of characteristics, the group of characteristics comprising at least one of an alphanumeric text characteristic, a graphical characteristic, or a color characteristic.
Regarding claim 20, Sheu teaches the device has an operable connection with a power module 5, and wherein the operable connection comprises a physical connection.





Allowable Subject Matter
Claims 1-13 are allowed.
Claims 15, 17 and 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631